Title: To James Madison from John Langdon, 16 July 1811
From: Langdon, John
To: Madison, James


Dear Sr.
Portsmouth July 16th. 1811
I had the honor of receiveing, few days since your letter by Mr. Edwd. Coles and Brother, who very politely called upon me, and with whom I was much pleased. I feel myself much gratified, in thus hearing from you, as it brought to my recollection the many years we have walked together thro’ the land of tribulation, and the many pleasant, as well as anxious, hours we have spent together.
I pray you Sr. to accept of my grateful acknowledgements for the interest you take in my welfare and happiness, which I most sincerely reciprocate. Mrs. Langdon Joins me in our best respects to yourself and Lady. The best of Heavens blessings attend you.
John Langdon
